Citation Nr: 0217802	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(2).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied entitlement to a 
permanent and total disability rating for pension 
purposes, including on the basis of extraschedular 
consideration under 38 C.F.R. § 3.321(b)(2).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim of entitlement to nonservice-
connected pension benefits was received in October 1998.  

3.  The veteran was born in November 1946 and has a high 
school education.  He has occupational experience as a 
dump truck driver for a construction company and last 
worked at more than marginal employment a number of years 
ago.  

4.  The veteran's primary disabilities are major 
depressive disorder, rated 70 percent disabling; low back 
disability, rated 20 percent disabling; left shoulder 
disability, rated 10 percent disabling; Hepatitis C, rated 
10 percent disabling; right thumb disability, rated 
noncompensably disabling; and skin disorders, which are 
also rated noncompensably disabling.  

5.  Although laboratory studies showed a positive RPR 
(rapid plasma reagin) test, elevated blood sugar, and a 
urinalysis that was 2+ for sugar, neither venereal disease 
nor diabetes was diagnosed.  

6.  The combined rating for these nonservice-connected 
disabilities is 80 percent.  

7.  The veteran has primary alcohol abuse and a history of 
substance abuse.  

8.  The veteran's innocently acquired disabilities do not 
permanently preclude him from securing and following 
substantially gainful employment consistent with his age, 
education, and occupational history.  


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for 
pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.301, 3.321, 3.340, 3.342, 
4.16, 4.15, 4.17, 4.17a (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

The veteran's original formal claim for nonservice-
connected pension benefits was filed in October 1998, when 
his VA Form 21-526 was received.  The form was 
substantially complete when filed and has been 
continuously prosecuted ever since.  Thus, there is no 
issue as to provision of a form or instructions for 
applying for the claimed benefits.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159(b)(2).  

VA must also provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In November 2000, the RO provided the veteran 
and his representative with a statement of the case that 
set forth the legal criteria governing the claim now 
before the Board, listed the evidence considered by the 
RO, and offered an analysis of the facts as applied to the 
legal criteria set forth therein, thereby informing the 
veteran of the information and evidence necessary to 
substantiate his claim.  In correspondence dated in 
January 2000, the RO informed the veteran of the type of 
information and evidence needed to support his claim for 
nonservice-connected pension benefits.  This information 
was included in a letter describing what a claimant needed 
to do to present a well-grounded service connection claim 
(the veteran pursued only his claim for pension), but the 
law affecting claims for pension did not change with the 
advent of the VCAA.  The January 2000 correspondence also 
essentially notified the veteran of what he was 
responsible for providing and what VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that there is no indication whatsoever that 
the veteran received any recent private treatment.  
Indeed, the record shows that what treatment he did 
receive over the course of the last decade was sporadic at 
best and was entirely through the VA system.  VA is 
responsible for obtaining VA records.  It is pointless to 
delay disposition of this appeal in order to inform the 
veteran of the relative responsibilities of the parties 
when it would make no difference to the outcome of the 
appeal whatsoever.  Any failure in this respect is 
completely harmless.  Although it does not appear that the 
RO actually informed the veteran of the provisions of the 
VCAA or of the provisions of the regulations implementing 
the VCAA, the RO developed the claim in a manner 
consistent with the Act.  The record as a whole shows that 
VA has informed the veteran of the type of information and 
evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the VA outpatient treatment records 
and the reports of VA examination pertinent to this appeal 
and has associated them with the record.  The veteran has 
not identified additional sources that could furnish 
evidence relevant to the issue before the Board, and the 
Board is aware of none.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran underwent VA general medical and 
psychiatric examinations in July 2000.  The issue before 
the Board is whether the current severity of the veteran's 
innocently acquired disabilities precludes him from 
securing and following a substantially gainful occupation.  
Although the VA psychiatric examiner has suggested that 
his psychiatric disorder precludes employability, the fact 
remains that the same examiner has essentially diagnosed 
primary alcohol dependence and has noted the veteran's 
history of drug abuse.  The psychiatric examiner has 
documented in his own report the thread of alcohol and 
drug abuse that has dominated the veteran's life.  The 
Board declines to obtain further medical evaluation 
because the question before the Board is one for 
adjudication, not medical opinion.  The issue is whether 
the veteran's willful misconduct precludes a finding that 
his innocently acquired disabilities render him 
unemployable for pension purposes.  The duty to assist is 
not invoked where, as here, "no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has 
essentially met the requirements of the VCAA, and there 
would be no benefit in developing this case further.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  

Permanent and Total Rating for Pension Purposes

A.  Ratings

The Secretary of Veterans Affairs (Secretary) is required 
to adopt and apply a schedule of ratings for specific 
injuries or combinations of injuries that reflect 
reductions in earning capacity as a result of those 
injuries.  38 U.S.C.A. § 1155.  The Schedule for Rating 
Disabilities is found at 38 C.F.R. Part 4.  

The veteran's claim of entitlement to a permanent and 
total rating for pension purposes was received in October 
1998.  He underwent a VA general medical examination in 
July 2000, when he complained of intermittent problems 
with his low back and left arm, which he said was numb.  
This usually happened, however, when he went to sleep.  He 
reported that he drank a lot of beer and smoked a pack of 
cigarettes a day.  He had a history of contusion and 
laceration of his right eyelid and left ear in March 2000 
that reportedly required stitches.  (This appears to have 
resulted from an altercation.)  He said that he had been 
hospitalized at a VA facility about two years previously 
for rehabilitation for drug and alcohol abuse.  He 
reported that he had not worked for a long time and that 
he did odd jobs such as cutting grass.  He also reported 
that the veteran took no medications currently.  The 
examination culminated in diagnoses of history of alcohol 
and drug abuse, lower back pain, left shoulder pain, 
hepatomegaly, positive for Hepatitis C, and positive for 
RPR.  

The veteran also underwent a VA psychiatric examination in 
July 2000.  By far his most seriously disabling disorder 
currently is psychiatric in nature.  

A.  Psychiatric disability

On psychiatric examination, it was reported that the 
veteran had been hospitalized at the Alvin C. York VA 
Medical Center (VAMC) in Murfreesboro, Tennessee, for 30 
days in 1997 for substance abuse rehabilitation.  However, 
he had received no other psychiatric treatment, although 
he had been seen by a member of the social work service at 
the VA outpatient clinic in Chattanooga.  

The veteran indicated that prior to his substance abuse 
treatment, he had abused alcohol throughout his life and 
had abused drugs at other times.  He reported that he 
spent seven months in prison in 1998.  (When seen by a 
social worker at Alvin C. York VAMC in October 1998, it 
was reported that the veteran was recently discharged from 
prison after seven months due to crack cocaine.)  The 
veteran said that he agreed to a guilty plea when the 
police arrested him and charged him with selling cocaine.  
He said that he had a difficult time in jail because he 
only had two teeth and could not eat jail food very well.  
(On general medical examination, the veteran was 681/4 
inches tall and weighed 148 pounds.)  

The veteran stated that he continued to use alcohol, 
drinking five or six beers a day when he could obtain it.  
However, he no longer used whiskey or cocaine, both of 
which he had used to excess in the past.  The veteran 
reported that he last worked five or six years previously.  
He said that he had worked for about 81/2 years driving a 
dump truck for a construction company but lost the job 
when the company went out of business.  He stated that he 
had tried to get a job many times since then but had been 
unable to do so because he had never been able to read.  
He said that although he was a high school graduate, he 
had never been able to read.  He could "word call" a few 
words but not enough to make sense out of what he was 
trying to read.  He had not had any regular work for the 
previous 81/2 years.  He reported that he had never been 
married, had no girlfriends currently, and had no real 
friends.  He lived alone in a house that his mother left 
him when she died.  He had three sisters with whom he had 
no contact.  He had children outside of marriage, who were 
now grown.  He had seen only one, a daughter, about six 
months previously.  Otherwise, he had had no other contact 
with his children for many years.   

The veteran complained that he had been depressed for at 
least the previous three years, going back to the time 
that he was in prison.  He said that his symptoms were 
getting worse instead of better.  He said that he had 
trouble everywhere he turned.  The police wanted him out 
of his house because he did not have any utilities.  He 
said that he felt sad all the time and was not interested 
in anything.  He indicated that he did not feel irritable, 
just tired and helpless.  He said that he sometimes felt 
hopeless and sometimes angry.  Although he did not feel 
guilty, he felt ashamed that he could not take care of 
himself.  He said that he thought about death often and 
had seriously thought about suicide but believed that he 
would not carry out a plan to throw himself in the river.  

The veteran reported that he was very depressed and 
distressed about the amount of killing going on for no 
reason.  He said that he had seen too much killing in 
Vietnam and did not want to think about it.  In response 
to questions, he gave no further specific information 
about his Vietnam experiences.  The veteran stated that he 
had never sought psychiatric help for his depression.  He 
had seen a social worker at the VA facility at 
Murfreesboro two or three times.  He took no psychiatric 
medication.  The examiner stated that it was very likely 
that his depression severely impaired his ability to even 
go and look for a job - and that he would not be able to 
keep it even if he found one.  

Under the rating schedule, a 50 percent evaluation 
contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation contemplates occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability 
to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2002).  

The psychiatric examination culminated in a diagnosis on 
Axis I of chronic major depressive disorder.  The Global 
Assessment of Functioning (GAF) assigned on Axis V was 50.  
(The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  

The psychiatric examiner summarized the findings of his 
examination, including the findings on a mental status 
examination, by noting that he had assigned a GAF of 50 
because the veteran had a major depressive disorder 
manifested by a depressed mood all day, every day with 
marked diminished pleasure.  The veteran had difficulty 
sleeping, sleeping only in catnaps.  Although he had 
frequent dreams, he denied having dreams about Vietnam.  
He frequently felt worthless and ashamed, and as if he 
were unable to do anything in the future and to care for 
himself.  He had impaired concentration.  He had recurrent 
thoughts about death and about harming himself but had not 
made any serious suicidal attempt.  These symptoms, the 
examiner said, were chronic and had been present for at 
least three to four years.  Because of his depression 
combined with his inability to read, the veteran had been 
unable to get a job and keep a job for the previous 61/2 
years.  The examiner noted that the veteran also had 
occasional problems with the law, but not within the last 
several months.  He had few friends and very little 
contact with his family; although he had never been 
married, he had six children but had had contact with only 
one daughter within the previous six months.  His thinking 
was impaired by his difficulty concentrating and 
difficulty with memory.  He had a chronically depressed 
mood and almost continuous anxiety with panic attacks once 
or twice a week.  The examiner noted that the veteran 
acknowledged that he continued to use alcohol so that the 
diagnosis of alcohol dependence could be made.  He denied 
the use of cocaine at the time of the examination.  He 
continued to smoke cigarettes so that a diagnosis of 
nicotine dependence could be made.  

The evidence of record shows that the veteran is from a 
psychiatric viewpoint severely impaired.  A GAF score of 
50 indicates the presence of serious symptoms (such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (such as no friends or 
an inability to keep a job).  The Board concludes that the 
level of psychiatric impairment currently shown more 
nearly approximates the criteria for a 70 percent rating 
under Diagnostic Code 9434.  38 C.F.R. § 4.7 (2002).  
However, the veteran's psychiatric impairment does not 
correspond to, or more nearly approximate the criteria for 
a 100 percent rating under that diagnostic code.  

Despite the presence of some difficulty in concentrating 
for long periods of time and in memory, there was no gross 
impairment in thought processes or communication.  The 
examiner found that the veteran's memory was only mildly 
impaired.  The general medical examiner noted that the 
veteran was coherent, responsive to questions, and able to 
manage his own finances; it was noted only that he was 
slightly tense.  No delusions, hallucinations, or 
inappropriate behavior were noted on the psychiatric 
examination.  The psychiatric examiner noted that although 
the veteran thought about death frequently, he denied any 
current plan or the capacity to carry one out if he had 
one.  The veteran reported that he had one prior instance 
of suicidal intent but could not carry it out.  The 
psychiatric examiner found that the veteran maintained his 
personal hygiene by bathing regularly.  He kept his 
clothes clean by using his neighbor's washing machine.  He 
fed himself and said that he ate when he had money.  
Although the VA medical examiner noted that the veteran 
had only two left lower teeth, his state of his nutrition 
was described as fair and he was described as well 
developed.  The psychiatric examiner noted that the 
veteran was well oriented as to time, place and person.  
It was noted that although the veteran felt he could not 
remember well, he could remember six out of the last eight 
presidents and could recall six digits forward and four in 
reverse.  In addition, the psychiatric examiner found no 
evidence of obsessive or ritualistic behavior that 
interfered with routine activities and found that the 
veteran's rate and flow of speech was normal, with no 
irrelevant, illogical or obscure speech patterns shown.  
The examiner found the veteran to be competent for VA 
purposes.  

The Board therefore concludes that psychiatric 
symptomatology that results in total occupational and 
social impairment simply is not demonstrated.  A 100 
percent rating for nonservice-connected psychiatric 
disability is, accordingly, not warranted.  

B.  Lower back pain

On the general medical examination in July 2000, the 
veteran complained of pain in his right thumb, left 
shoulder and lower back.  However, an altered gait or 
abnormal posture was not shown.  No ambulatory aids were 
needed.   The veteran reported that he was able to walk a 
mile but had to stop because of his back trouble.  He said 
that he became short of breath during strenuous activity 
(although pulmonary function tests and an 
electrocardiogram were normal at that time).  

The veteran had forward flexion to 80 degrees but denied 
any tenderness.  He had backward extension to 15 degrees 
with a complaint of pain on his right side.  He had 
lateral flexion to 30 degrees on the right and to 25 
degrees on the left.  He had rotation of his low back to 
20 degrees on the right and 25 degrees on the left.  No 
spasms were noted, and he denied tenderness to palpation 
of the lower back.  Straight leg raising was to 95 degrees 
on the right with a sensation of pulling on his posterior 
thigh and to 75 degrees on the left with a sensation of 
pulling on his posterior thigh.  He denied an increase in 
pain during dorsiflexion while lying down.  With sitting, 
straight leg raising was negative.  The veteran's deep 
tendon reflexes were 2+ and symmetrical.  There were no 
sensory deficits.  He was able to squat and walk on his 
heels and toes.  X-rays of the lumbosacral spine showed 
slight retrolithiasis of L5 on S1, with mild degenerative 
narrowing of the joint space.  

Under the rating schedule, a noncompensable evaluation is 
warranted for lumbosacral strain where there are only 
slight subjective symptoms.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 
40 percent evaluation requires severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity 
of the joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present 
if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

While the foregoing findings equate only to a 10 percent 
evaluation under Diagnostic Code 5295, a 20 percent 
evaluation is warranted under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Although he 
exhibited no more than slight limitation of forward 
flexion, the veteran showed moderate limitation of lumbar 
spine motion in all other planes of excursion.  The Board 
observes that even if the factors contemplated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), were considered, the 
limitation of motion of lumbar spine would not equal or 
more nearly approximate the criteria for the next higher 
evaluation under Diagnostic Code 5292.  

Although the low back disability could be rated under 
either Diagnostic Code 5292 or Diagnostic Code 5295, the 
ratings may not be added or combined without violating the 
rule against pyramiding, which prohibits the evaluation of 
the same disability under various diagnostic codes in 
order to inflate artificially the evaluation for the same 
affected anatomical segment.  See 38 C.F.R. § 4.14 (2002).  

C.  Left shoulder pain

When the veteran was seen in the VA physical medicine and 
rehabilitation clinic in October 1998, with a complaint of 
left shoulder pain, an examination culminated in an 
assessment of bursitis/tendinitis of the left shoulder.  
It was reported that x-rays of the left shoulder in 
September 1998 were negative.  The shoulder was mildly 
tender to palpation.  He had forward flexion of the 
shoulder to 113 degrees, abduction to 88 degrees, internal 
rotation to 31 degrees, and external rotation to 47 
degrees, with pain on the extremes of motion.  

The normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 
180 degrees (arm straight overhead); 90 degrees of flexion 
is achieved when the arm is parallel with the floor.  38 
C.F.R. § 4.71, Plate I (2002).  Normal abduction of the 
shoulder is from zero degrees to 180 degrees.  Id.  Normal 
internal or external rotation of the shoulder is from zero 
degrees to 90 degrees.  Id.  

However, on general medical examination in July 2000, the 
veteran's range of left shoulder motion was significantly 
improved..  He had forward flexion of the left shoulder to 
170 degrees and abduction of the shoulder to 165 degrees.  
Internal rotation was within normal limits.  He was able 
to touch his neck and his lower back with his left arm.  
No swelling, effusion, laxity or atrophy was noted in the 
left shoulder.  It was reported that he was right handed.  

The range of motion of the left shoulder is not 
significantly limited by the veteran's left shoulder pain.  
Even if the factors contemplated in DeLuca v. Brown are 
considered, the limitation of motion of the veteran's 
minor upper extremity does not approach the degree of 
impairment necessary for the minimal 20 percent evaluation 
under Diagnostic Code 5201.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation under the 
rating schedule.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment 
of function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2002).  However, malunion, nonunion 
or dislocation of the left clavicle, scapula or contiguous 
joint is not shown.  Rather, x-rays of the left shoulder 
visualized only minimal degenerative disease.  As the 
degenerative disease affects a major joint, 38 CFR 4.45(f) 
(2002), and as there is noncompensable limitation of 
motion of the affect joint, a 10 percent rating is 
warranted under Diagnostic Code 5003 (2002).  

D.  Hepatitis C

An examination of the abdomen in July 2000 was 
unremarkable and without tenderness to palpation.  There 
were active bowel sounds.  The liver was palpable about 
one fingerbreadth below the right costal margin, but the 
veteran denied tenderness.  Laboratory studies, however, 
revealed that the veteran was positive for Hepatitis C and 
also had an elevated AST.   

Diagnostic Code 7354 for the evaluation of Hepatitis C (or 
non-A, non-B hepatitis) was added to the rating schedule 
by amendments to the criteria for rating disorders of the 
digestive system that became effective on July 2, 2001.  
See 66 Fed. Reg. 29,486,29,488-89 (May 31, 2001).  

Under Diagnostic Code 7354 Hepatitis C (or non-A, non-B 
hepatitis), a 100 percent evaluation is warranted with 
serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection: 
Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain); a 60 percent rating requires daily 
fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and 
hepatomegaly; or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly; a 40 percent rating 
requires daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period; a 20 
percent rating requires daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12- 
month period; a 10 percent rating requires intermittent 
fatigue, malaise, and anorexia; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less 
than two weeks, during the past 12-month period; and a 
zero percent rating is warranted when the disease is 
nonsymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2002) (effective July 2, 2001).  An "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
Id., Note (2).  

There is no real showing that the veteran's Hepatitis C 
has become significantly symptomatic.  There is no showing 
of incapacitating episodes as defined under the diagnostic 
code, nor is there any real showing that the veteran has 
other symptoms suggestive of symptomatic Hepatitis C.  He 
is taking no medication for Hepatitis C such as to 
indicate a level of severity that corresponds to the 
criteria for a 20 percent rating.  His current symptoms, 
to the extent that they can be attributed to Hepatitis C, 
correspond more accurately to the criteria for a 10 
percent rating under Diagnostic Code 7354.  

Prior to July 2, 2001, Hepatitis C was rated by analogy to 
infectious hepatitis under Diagnostic Code 7345, which 
provided for a 10 percent evaluation only if demonstrable 
liver damage with mild gastrointestinal disturbance was 
shown.  A noncompensable evaluation was warranted where 
the hepatitis was healed and nonsymptomatic.  

In these circumstances, a 10 percent rating under 
Diagnostic Code 7354 seems the most appropriate evaluation 
utilizing the rating criteria that seem more favorable to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

In so finding, the Board has noted the veteran's argument, 
set forth in his substantive appeal, concerning the 
severity of Hepatitis C.  However, a disability is rated 
on the basis of its current manifestations and not on the 
basis of what might occur in the future.  The rating must 
be made without recourse to speculation.  

E.  Right thumb pain

With respect to the veteran's right thumb complaints, the 
examiner noted in July 2000 that the veteran could make a 
good fist with his right hand.  His right thumb could 
touch the base of his right 5th finger.  The tip of the 
right thumb could hold onto the median transverse fold of 
the right hand.  There was only slight enlargement of the 
metacarpal area of the thumb on the right.  His handgrip 
was strong, although the veteran reported that it felt 
weaker.  

The clinical findings show that the right thumb is not 
ankylosed (fused) and that, accordingly, a compensable 
evaluation under Diagnostic Code 5224 is not warranted.  
See 38 C.F.R. § 4.31.  

F.  Skin disorders

The examiner noted that there were scattered macular areas 
of irritation on the veteran's forearms from contact with 
poison ivy.  However, these areas will resolve with the 
absence of the irritant and are therefore considered acute 
and transitory.  See 38 C.F.R. § 3.380 (2002).  

However, the veteran's right lower lid had a 2-centimeter 
scar that was hard to visualize.  The posterior left ear 
had a 3-centimeter scar that was also hard to visualize.  
These scars, being hard to visualize, can only be regarded 
as slightly disfiguring and thus noncompensably disabling 
under Diagnostic Code 7800 (as in effect prior to August 
30, 2002).  There is no showing that either scar warrants 
a 10 percent rating under diagnostic codes 7803 or 7804 
(effective prior to August 30, 2002), as there is no 
showing that the scars are poorly nourished with repeated 
ulceration or that they are tender and painful on 
objective demonstration.  

The same result obtains if the scars are evaluated under 
the rating criteria for skin disorders that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  Disfiguring scars of the head, face or 
neck are to be evaluated based on the eight 
characteristics of disfigurement.  However, neither the 
examiner's findings nor the other evidence of record 
establishes that one of the characteristics of 
disfigurement is present.  See 67 Fed. Reg. 49,590, 49,596 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800).  

Furthermore, there is no evidence that the scars are 
unstable.  That is, there is no showing that there is 
frequent loss of covering of skin over the scars.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1)).  
The criteria for evaluating a superficial scar under 
Diagnostic Code 7804 are essentially unchanged and thus 
would not warrant a compensable evaluation under that 
diagnostic code as in effect on and after August 30, 2002.  

G.  Positive RPR (rapid plasma reagin) test

Laboratory studies showed that the veteran had a positive 
for RPR (rapid plasma reagin) test.  He had elevated blood 
sugar, and a urinalysis that was 2+ for sugar.  These 
laboratory findings are suggestive of diabetes and, 
possibly, of venereal disease (syphilis).  However, 
neither disorder was diagnosed.  By themselves, laboratory 
findings are not regarded as ratable disabilities; rather, 
they are signs or symptoms of underlying diseases that may 
or may not emerge in a florid or diagnosable form.  

With respect to the possible presence of syphilis, 
however, the Board notes that the neurological findings on 
examination were unremarkable.  In particular, the Romberg 
and finger-to-nose tests were negative.  Cranial nerves II 
through XII were grossly intact.  On general medical 
examination, the veteran was felt to be coherent, positive 
to questions, and able to manage his own finances.  The 
only positive finding was that the veteran was felt to be 
slightly tense.  

B.  Pension Eligibility

Eligibility for pension depends on meeting two tests: 
service during a period of war, and permanent and total 
disability.  The veteran may show permanent and total 
disability in one of two ways: 1) he is unemployable as a 
result of a lifetime disability (unemployability 
standard), or 2) the lifetime disability is one that would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(average person standard).  38 U.S.C.A. § 1502(a).  See 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
regulations governing application of the two standards are 
found at 38 C.F.R. §§ 3.321(b), 3.340, 3.342, 4.15, 4.16, 
and 4.17.  

1.  Average Person Standard

In applying the average person test of 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 4.15 to this veteran's total 
disability evaluation, it is clear that he does not meet 
the schedular requirements for disability evaluation 
sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  He is 
rated, in combination, at 80 percent.  (See Combined 
Ratings Table, 38 C.F.R. § 4.27.)  

The rating schedule is designed to reflect average 
impairment in earning capacity (38 C.F.R. § 4.1 (2002)), 
and the impairment in earning capacity for the average 
person with the combination of disabilities experienced by 
this veteran is 80 percent.  Under the average person 
standard, total disability will be considered to exist 
when there is present "any impairment of mind or body 
which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. § 4.15.  The following are 
considered to be permanent and total disability: the 
permanent loss of the use of both hands, or both feet, or 
one hand and one foot, or the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.  
The veteran does not have any of the listed disability 
combinations and does not qualify under 38 C.F.R. § 4.15 
for a permanent and total disability rating.  

Total disability ratings for pension are further addressed 
by reference to 38 C.F.R. §§ 4.16 and 4.17.  Basic 
eligibility for nonservice-connected pension under 38 
C.F.R. § 4.17 requires that the disability percentages set 
forth in 38 C.F.R. § 4.16 be met and that the veteran be 
determined to be unable to secure and follow substantially 
gainful employment by reason of disabilities that are 
likely to be permanent.  For a total disability rating, 38 
C.F.R. § 4.16 requires that in cases of two or more 
disabilities, at least one disability shall be ratable at 
40 percent or more, with sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
veteran in this case has one disability that is ratable at 
40 percent or more and has a combined nonservice-connected 
rating of at least 70 percent.  He thus meets the "average 
person" standard for pension eligibility with respect to 
the percentages assigned.  

However, the average veteran who most significantly 
disabling condition is psychiatric in nature and is due, 
at least in part, to his own willful misconduct is not 
entitled to pension benefits under the law.  See 38 C.F.R. 
§ 3.301(b) (2002).  See also 38 C.F.R. § 3.301(c)(2), (3) 
(2002) (organic disabilities that result from the chronic 
use of alcohol or drugs will not be considered of willful 
misconduct origin).  

2.  Unemployability Standard

It remains to be considered whether the veteran might be 
classified as unemployable as an individual, regardless of 
whether his disability picture would render the average 
person unemployable.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.321(b)(2).  

Under 38 C.F.R. § 3.321(b)(2), an extraschedular 
evaluation is warranted for an individual who does not 
meet the percentage standards of the rating schedule but 
who is unemployable by reason of his disabilities, age, 
occupational background, and other related factors.  In 
such cases, a permanent and total disability rating for 
pension purposes may be granted on an extraschedular 
basis.  The record must show, however, that the veteran 
has disabilities, permanent in nature, that would preclude 
all forms of substantially gainful employment.  The RO 
concluded that a permanent and total rating for pension 
purposes was not warranted on an extraschedular basis.  

The record shows that the veteran is 56 years old, has a 
high school education - although he appears to be 
illiterate - and has occupational experience as a dump 
truck driver for a construction company that later went 
out of business a number of years ago.  His employment 
since then has been intermittent and marginal.  

There is no persuasive evidence, however, that the 
veteran's disabilities combine to preclude him from 
securing and following a substantially gainful occupation.  
The thread running through this case is the veteran's 
intractable alcohol abuse, which continues, and his 
history of drug abuse.  Alcohol dependence was essentially 
diagnosed on the VA psychiatric examination conducted in 
July 2000, while the veteran's history of substance abuse 
was diagnosed on the general medical examination conducted 
at that time.  It is undisputed that he has had to be 
admitted to a substance abuse treatment program for his 
drug and alcohol problems.  

Despite the severity of his physical and mental problems, 
it is not shown that these disabilities would render him 
unemployable in the absence of his alcohol abuse and 
history of drug abuse.  The record shows that the 
veteran's alcohol and drug abuse are primary disorders, 
that is, are not the result or consequence of other 
disabilities but are the product of the veteran's own 
desire to experience the intoxicating effects of alcohol 
and drugs.  As such, it is reasonable to infer that the 
major depressive disorder is aggravated if not caused by 
primary alcohol and drug abuse.  The veteran's most 
significantly disabling condition is, at least in 
substantial part, a consequence of his willful misconduct.  
As indicated above, nonservice-connected pension benefits 
are not payable under the law where the veteran's 
unemployability is essentially a product of his own 
willful misconduct.  See 38 C.F.R. § 3.301(b).  

The VA psychiatric examination shows that drug and alcohol 
abuse has plagued the veteran for most of his life.  His 
abuse of drugs and alcohol is a primary disorder that is 
pervasive in his life and is the primary cause of his 
inability to secure and follow a substantially gainful 
occupation.  

The veteran characterizes his drug and alcohol abuse as 
poor judgment, not willful misconduct, stating in his 
notice of disagreement that acting unwisely does not 
amount to willful misconduct and citing to Smith v. 
Derwinski, 2 Vet. App. 241, 246 (1992), in support of this 
assertion.  Smith involved an allegation of reckless 
behavior on one night resulting in the veteran's death in 
a motor cycle accident in service.  The Board found that 
the accident resulted from the veteran's willful 
misconduct under 38 C.F.R. §§ 3.1(m), (n) and 3.301.  
However, there was considerable dispute over the facts and 
whether those facts established willful misconduct such as 
to support the RO's conclusion that the veteran's death in 
service did not occur in the line of duty.  

That is not this case.  Even the veteran does not dispute 
that he abuses alcohol or that he has a history of drug 
abuse.  He maintains that his Hepatitis C is stigmatizing 
and would preclude his securing substantially gainful 
employment in most venues, but the fact remains that his 
long history of primary alcohol and drug abuse is almost 
certainly more stigmatizing.  In any event, for purposes 
of entitlement to nonservice-connected pension benefits, 
the veteran's conduct with respect to alcohol and drugs is 
defined by law as willful misconduct.  The Board is not 
free to ignore the definitions that the law imposes.  
Nonservice-connected pension benefits are payable, despite 
the presence of disability due to misconduct, if the 
veteran is unemployable and has innocently acquired 
disabilities that meet the percentage requirements 
rendering the average person unable to secure and follow a 
substantially gainful occupation, or where a veteran, 
regardless of employment status, also has innocently 
acquired disability rated 100 percent.  38 C.F.R. § 4.17a.  
However, the innocently acquired disabilities in this case 
do not meet the standards set forth in section 4.17a, as 
it is clear that unemployability results from the 
veteran's willful misconduct.  

The Board therefore concludes that the preponderance of 
the evidence is against the claim of entitlement to a 
permanent and total disability rating for pension 
purposes.  It follows that the claim of entitlement to 
nonservice-connected pension benefits must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

A permanent and total disability rating for pension 
purposes, including on an extraschedular basis under 38 
C.F.R. § 3.321(b)(2), is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

